DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 recite functional claim language such as “a feature value setting unit that a seat a feature value”, see claim 1. This language is indefinite as to whether it recites an apparatus with a controller configured to perform the functions or the apparatus is programmable to perform the functions. For purposes of examination, the claims will be understood to recite an apparatus programmable to perform the functions claims.
The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.);In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997), see MPEP 2114. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,994,487. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,994,487 recites all of the elements of claim 1 of the present application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s)1, 2, 5, 6, 7, 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ge et al. (US 2019/0056716 A1), hereinafter GE.
Regarding claim 1, GE meets the claimed a three-dimensional object data generation apparatus (Fig. 1) comprising: a feature value setting unit (Examiner interprets the “value setting unit”, “obtaining unit”, and “condition setting units” to include virtual pieces of computer under Broadest Reasonable Interpretation, such as that taught by GE in Fig, 1, [0020]) that sets a feature value for each of a plurality of voxels indicating, in three- dimensional object data, a three-dimensional object; (Fig 1, [0019]-[0021]) an obtaining unit that obtains correspondence between a forming condition of a three-dimensional object forming apparatus that forms the three-dimensional object and the feature value; (the voxels that relate to the volumetric property and the functional property can include distinct voxels, see [0020]) and a forming condition setting unit that sets the forming condition corresponding to the feature value for each of the plurality of voxels using the correspondence. (combining (at 104) information of the voxels that relate to the volumetric property and the functional property and the information of the trajectory voxels to produce instructions that control the 3D printing system to build the 3D object, see [0022]) 

Regarding claim 2, GE meets the claimed wherein the feature value setting unit sets, for each of the plurality of voxels as the feature value, a value relating to at least one of hardness, (hardness is set for each voxel, see [0012]) density, chromaticity, specific heat, electric resistance, and a degree of connection with adjacent voxels.


Regarding claim 5, GE meets the claimed wherein the forming condition setting unit sets, (Examiner interprets the “forming condition setting unit” to include virtual pieces of computer under Broadest Reasonable Interpretation, such as that taught by GE in Fig, 1, [0020])  for each of the plurality of voxels as the forming condition in accordance with the feature value, at least one of forming speed, at which the three-dimensional object forming apparatus forms the three-dimensional object using fused deposition modeling, feeding speed, at which an object material is fed, a distance between a discharge head that discharges the object material and a stand on which the three-dimensional object is formed, temperature of the discharge head, and scanning intervals of the object material. (Examiner notes the hardware of GE is capable of being programmed to change the speed or distance. GE teaches machine commands in trajectory voxels to respective portions of the 3D object (such as layers of build material or other portions of the 3D object) allows for the machine commands to be applied to control manipulating of the associated 3D object portions, see [0027]).

Regarding claim 6, GE meets the claimed wherein the forming condition setting unit sets, (Examiner interprets the “forming condition setting unit” to include virtual pieces of computer under Broadest Reasonable Interpretation, such as that taught by GE in Fig, 1, [0020])  for each of the plurality of voxels as the forming condition in accordance with the feature value, at least one of intensity of laser light, scanning speed of the laser light, and a focal position of the laser light at a time when the three- dimensional object is formed using selective laser sintering. (Examiner notes the hardware of GE is capable of being programmed to change the speed or distance. GE teaches machine commands in trajectory voxels to respective portions of the 3D object (such as layers of build material or other portions of the 3D object) allows for the machine commands to be applied to control manipulating of the associated 3D object portions, see [0027]).

Regarding claim 7, GE meets the claimed further comprising: a smoothing unit (Examiner interprets the “smoothing unit” to include virtual pieces of computer under Broadest Reasonable Interpretation, such as that taught by GE in Fig, 1, [0020])  that smoothes a surface of the three- dimensional object. (the voxels that relate to the volumetric property and the functional property can include distinct voxels, see [0020] Examiner notes the volumetric property achieves the smoothness of the surface and meets the claim)


Regarding claim 9, GE meets the claimed: a forming unit that forms a three-dimensional object (Fig. 2, 3D printing system 200) on a basis of three-dimensional object data generated by the three-dimensional object data generation apparatus according to Claim 1. (see rejection of claim 1).

Regarding claim 10, GE meets the claimed a non-transitory computer readable medium storing a program.( a non-transitory machine-readable or computer-readable storage medium 400, [0047]) for generating three-dimensional object data, the program causing a computer to function as the components of the three-dimensional object data generation apparatus according to Claim 1. (see rejection of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2019/0056716 A1), hereinafter GE, in view of Tanaka (US 2018/0079138 A1).

Regarding claim 3, GE does not meet the claimed wherein the feature value is the degree of connection with adjacent voxels, and wherein the forming condition setting unit sets a route for forming the three-dimensional object in accordance with the degree of connection with adjacent voxels.
Tanaka meets the claimed wherein the feature value is the degree of connection with adjacent voxels, and wherein the forming condition setting unit sets a route (“path” [0077]) for forming the three-dimensional object in accordance with the degree of connection with adjacent voxels. (Tanaka teaches connectedness between adjacent voxels may be set as a condition relating to the positions of the subvoxels that are filled may be presented as an evaluation standard for selecting the optimum path, see [0077]). 


Regarding claim 4, GE as modified by Tanaka meets the claimed wherein the forming condition setting unit (Examiner interprets the “value setting unit”, “obtaining unit”, and “condition setting units” to include virtual pieces of computer under Broadest Reasonable Interpretation, such as that taught by GE in Fig, 1, [0020]) adjusts, in accordance with the degree of connection, a forming condition of a route of a surface for which the degree of connection has been set. (Tanaka teaches connectedness between adjacent voxels may be set as a condition relating to the positions of the subvoxels that are filled may be presented as an evaluation standard for selecting the optimum path, see [0077]).

Regarding claim 8, GE does not meet the claimed wherein the forming condition setting unit sets a route for forming the three-dimensional object along a circumference of a shape obtained by smoothing the surface of the three-dimensional object using the smoothing unit.
Tanaka meets the claimed wherein the forming condition setting unit sets a route for forming the three-dimensional object along a circumference of a shape obtained by smoothing the surface of the three-dimensional object using the smoothing unit. (Tanaka teaches the subvoxels that are filled may be presented as an evaluation standard for selecting the optimum path, see [0077] Examiner notes subvoxels affect the smoothness.). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744